DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19, 21, 22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed ”A hybrid propulsion system comprising:
a heat engine configured to drive a heat engine shaft;
an electric motor configured to drive a motor shaft;
a transmission system connected to receive rotational input power from each of the heat engine shaft and the motor shaft and to convert the rotation input power to output power;
a first lubrication/coolant system connected for circulating a first lubricant/coolant fluid through the heat engine;
a second lubricant/coolant system in fluid isolation from the first lubrication/coolant system, wherein the second lubricant/coolant system is connected for circulating a second lubricant/coolant fluid through the electric motor; and
a third coolant system connected for circulating a third coolant fluid through the heat engine, wherein the third coolant system is in fluid isolation from the first and second lubrication/coolant systems.”

The underlined limitations are shown in Fig. 5 and at least supported in Specification, Detail Description, Paragraphs 4, 15-20.  A third coolant system Part 400 is isolation from Part 132 and Part 134 to operate a coolant circulation through Part 102.

The claimed invention is a continuation for Application 16706281 (US11305883B2).  After reviewing the specification and the claimed language, the examiner considered Waltner (US2017/0225794 A1) in view of Frainet (US2012/0199313 A1) would still be the closest references to teach the claimed invention.  The examiner considered Waltner teaches the structure of the claimed invention (Waltner, Fig. 4), and Frainet teaches the first lubricant/coolant system and the second lubricant/coolant system (Frainet, Fig. 1, Fig. 2) with a valid motivation (Frainet, Paragraph 10) to apply the teachings to Waltner.  However, the examiner considered the references, especially Frainet fails to teach, explain or indicate “a third coolant system connected for circulating a third coolant fluid through the heat engine, wherein the third coolant system is in fluid isolation from the first and second lubrication/coolant systems.”  In Frainet, the reference teaches a third cooling system (Frainet, Fig. 2, Part 52), but the cooling system is used to cool the battery (Frainet, Paragraph 40, Paragraph 46, Paragraph 48), and would not go through the engine part.  Therefore, the reference would fail to teach at least the underlined limitations mentioned above.

The examiner further considered other references, but the references would fail to show or reasonably teach in combination at least the underlined limitations mentioned above.  Therefore, Claim 1 is allowed.

Claims 2-19, 21, 22 are allowed because the claims ultimately depend from allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Primary Examiner, Art Unit 3747